This is an original action for an alternate writ of mandate to the Parke Circuit Court. Petitioner seeks to require the trial court to hear petitioner's petition for a writ of error coramnobis filed in the trial court October 30, 1947.
This matter presents another of the too frequent instances of a lay inmate of the Indiana State Prison trying to invoke the jurisdiction of this court without benefit of counsel. 1, 2.  There is no excuse for prisoners without sufficient funds to employ their own counsel failing to comply with required formalities in presenting original actions to this court. The state has provided a Public Defender as counsel available to any with a meritorious cause for relief. Section 13-1401 et seq. Burns' 1942 Replacement (Supp.) (Acts 1945, ch. 38). He is a competent and skilled specialist in all fields of law involved in the legality of imprisonment, and can prepare original actions addressed to this court in accordance with legal requirements. This court can not take judicial notice in this original action of any petition for writ of error coram nobis
which the petitioner may have filed with the Parke Circuit Court.
The petition fails to comply with Rule 2-35 of this court which requires that, "If the relief sought relates to a proceeding in an inferior court certified copies of all pleadings, orders 3.  and entries pertaining to the subject matter should be set out in the petition or made exhibits thereto." Therefore the petition here does not state a cause of action. State exrel. Talkington v. Hoffman, Judge (1947), 225 Ind. 475,76 N.E.2d 252; State ex rel. Crawford v. Owen, Judge (1948),225 Ind. 601, 77 N.E.2d 123; State ex rel. Lee v. Wilson,Judge (1948), 225 Ind. 640, 77 N.E.2d 354. *Page 57 
Nor does the petitioner allege that any service of a copy of his pleadings in the Parke Circuit Court was ever served upon the Attorney General of the State of Indiana as required by § 4.  49-1937 Burns' 1933 (Supp.) (Acts 1945, ch. 3, § 1, p. 7; Acts 1947, ch. 196, § 1). He has no action commenced until this is done. State ex rel. Wadsworth v. Mead (1947),225 Ind. 123, 73 N.E.2d 53.
The alternate writ is denied.
NOTE. — Reported in 77 N.E.2d 749.